NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DANA ELAINE AMMONS,
Petiti0ner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Responden,t.
2011-3156
Petition for review of the Merit Systems Protection
Board in case no. SF0752090897-I-1.
ON MOTION
ORDER
Dana Elaine Amn10ns moves for leave to proceed in
forma pauperis.
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted

AMMoNs v. vA 2
FoR THE CoURT
JUN 2 4 2011 /S/ Jan H0rba1;,;
Date J an H0rbaly
Clerk
cc: Dana E1aine Amm0ns
Jeanne E. DavidSon, ESq. ms c F"_En
. 0URTO
32 1 THE FEDERFA'?.PCii§%lBSlTF0R
'JUN 24 2011
.IAN HDRBALY
Cl.EH(